
	

113 HR 2003 IH: Gluten in Medicine Disclosure Act of 2013
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2003
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2013
			Mr. Ryan of Ohio (for
			 himself and Mrs. Lowey) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  require the label of drugs intended for human use to contain a parenthetical
		  statement identifying the source of any ingredient constituting or derived from
		  a grain or starch-containing ingredient.
	
	
		1.Short titleThis Act may be cited as the
			 Gluten in Medicine Disclosure Act of
			 2013.
		2.Labeling of
			 source of human drug ingredients constituting or derived from a grain or
			 starch-containing ingredient
			(a)MisbrandingSection 502 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the
			 following:
				
					(bb)If it is a drug—
						(1)that is intended
				for human use;
						(2)that contains an
				ingredient (other than a polyol) that constitutes or is derived from a grain or
				starch-containing ingredient; and
						(3)whose label fails
				to include a parenthetical statement identifying the source of the ingredient
				so constituted or
				derived.
						.
			(b)ApplicabilitySection 502(bb) of the Federal Food, Drug,
			 and Cosmetic Act, as added by subsection (a) of this section, shall apply
			 beginning on the sooner of—
				(1)a
			 date to be determined by the Secretary of Health and Human Services; and
				(2)the date that is 2
			 years after the date of the enactment of this Act.
				
